UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 000-30587 SPARE BACKUP, INC. (Exact name ofregistrant as specified in its charter) Delaware 23-3030650 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 990 Ironwood Drive, Minden, NV 98423 (Address of principalexecutive offices) (Zip Code) Registrant's telephone number, including area code: (775) 392 2180 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, par value $0.001 (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes []No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes []No [X] Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by checkmark whether the registrant submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer []Accelerated filer [] Non-accelerated filer []Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [ X] The aggregate market value of the common equity voting shares of the registrant held by non-affiliates on June 30, 2011 was $17,370,938. For purposes of this calculation, an aggregate of 42,123,360 shares of Common Stock were held by the directors, officers, and affiliates of the registrant on June 30, 2011 and have been included in the number of shares of Common Stock held by affiliates. The number of the registrant’s shares of common stock outstanding as of March 31, 2012: 309,307,977. CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION Certain statements in this annual report contain or may contain forward-looking statements that are subject to known and unknown risks, uncertainties and other factors which may cause actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. These forward-looking statements were based on various factors and were derived utilizing numerous assumptions and other factors that could cause our actual results to differ materially from those in the forward-looking statements. These factors include, but are not limited to, our ability to raise sufficient capital to fund our ongoing operations and satisfy our obligations as they become due, our ability to implement our strategic initiatives, economic, political and market conditions and fluctuations, government and industry regulation, interest rate risk, U.S. and global competition, and other factors. Most of these factors are difficult to predict accurately and are generally beyond our control. You should consider the areas of risk described in connection with any forward-looking statements that may be made herein. Readers are cautioned not to place undue reliance on these forward-looking statements and readers should carefully review this annual report in its entirety, including the risks described in Part I. Item 1A. Risk Factors. Except for our ongoing obligations to disclose material information under the Federal securities laws, we undertake no obligation to release publicly any revisions to any forward-looking statements, to report events or to report the occurrence of unanticipated events. These forward-looking statements speak only as of the date of this annual report, and you should not rely on these statements without also considering the risks and uncertainties associated with these statements and our business. When used in this annual report, the terms "Spare Backup," "we," "our," and "us" refers to Spare Backup, Inc., a Delaware corporation formerly known as Newport International Group, Inc., and our subsidiaries. 2 SPARE BACKUP, INC. 2-K Table of Contents PART I Page Item 1. Business 4 Item 1A. Risk Factors 11 Item 1B. Unresolved Staff Comments 16 Item 2. Properties 16 Item 3. Legal Proceedings 16 Item 4. (Removed and Reserved) 16 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 16 Item 6. Selected Financial Data 17 Item 7. Management ’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 24 Item 8. Financial Statements and Supplementary Data 24 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 24 Item 9A(T). Controls and Procedures 24 Item 9B. Other Information 25 PART III Item 10. Directors, Executive Officers and Corporate Governance 25 Item 11. Executive Compensation 27 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 32 Item 13. Certain Relationships and Related Transactions, and Director Independence 33 Item 14. Principal Accountant Fees and Services 34 PART IV Item 15. Exhibits, Financial Statement Schedules 35 3 PART I Item 1.Business We are a developer and marketer of a line of software products specifically designed for consumers as well as the business and home business users. Our products are designed and developed so that technical skills are not necessary to use or manage the software. Our Spare line of software products includes our Spare Mobile, Spare Backup for PC and tablets,Spare Switch PC data migration software, and our Parental Controls. Our Products and Services Our flagship products are Spare Mobile™ and Spare Backup™, a fully-automated remote backup solution designed and developed for mobile devices and small office or home environment users, allowing automatic and efficient back ups of all data on selected mobile devices, laptop and desktop computers. As a result, we believe consumers and small companies can ensure file safety of all files contained on their mobile devices, personal computers (PCs) and laptops for backup and retrieval. We launched our Spare Back-up service and software product version 1.0 in March 2005 and are currently offering version 6.0 of the product. Our Spare Switch™ software enables users to complete the transfer of personal files from one PC to another via a high speed Internet connection. Our software has characteristics of additional coding that enables easy to scale infrastructure and support elements which we believe provides a competitive advantage over other providers whose products require large investments in hardware, as well as professional installation, training and support. Spare Mobile will provide a user with the ability to backup data and content from their phone to the Spare cloud without the need to connect the mobile device to a PC via a cable. ● Backup is performed securely using the users’ mobile or Wi-Fi network; mobile network usage charges may apply. ● Backup captures data stored both on the Mobile devices onboard memory as well as any add on memory devices such as a memory card. ● Backup captures all pertinent user data and configuration if feasible. ● A user has the ability to configure the frequency that backups occur. ● The Spare Mobile software detects files that should be backed up automatically. ● Users have the ability to customize which files to back up and have the ability to recover a backed up file(s) to their mobile device. ● If a user also has a Spare Backup account, the user has the ability to retrieve mobile files from a variety of devices using our Spare Synchronization service. ● Spare Mobile will support the following Mobile device operating systems: ● Blackberry Platform v4.3 & above, some exceptions based on models and hardware/software features available on the phone, such as GPS chip; ● Android OS v1.5 & 1.6 backup and security functions; ● Android OS v2.1 & above backup and security functions; ● WinMobile OS v6.0, v6.1 & v6.5 backup and security functions; ● iPhone OS v3.1.3 supports backup only; ● iPhone OS v4.0 & above backup and security functions; and ● Java phones with MIDP 2.0 and/or MIDP 2.1 backup only. ***NOTE: Due to differences in OS functionality the Spare Mobile application may differ slightly in appearance between each supported OS. The functionality however shall remain static. Spare Backup offers: ● An automatic program installation that requires absolutely no user interaction to configure backups, ● No complicated file selection - Spare Backup scans the user's computer and has a number of presets which it backs up automatically, such as: ● All contacts, email messages and attachments, address book, contacts, folders and contents, signature files from Outlook, ● Word, Excel, PowerPoint files, templates and settings from MS Office, ● My Documents, My Music, My Pictures, Quicken, QuickBooks, MS Money, Turbo Tax and Tax Cut; and ● All desktop files. 4 In addition, users can manually include any files that are not in the present group. ● Simple, fast data recovery of individual files or the complete desktop ● Open file backup, giving the user the ability to back up while a particular program is open ● Reports automatically available to users in Spare Backup ● Redundant file support - select a restore from the last five backups ● Online file retrieval from any Internet connection - using Spare Key ● Provides files security via 256 Rijndael AES 256 block cipher with unique user encryption key ● Decryption protected by Spare Key in the user's computer and with broker so complete loss of the computer is not a problem The VeriSign/Starfield Technology high assurance certificates provide authenticity for web based transactions. The encryption we use for ensuring privacy is the 256 Rijndael AES, a block cypher adopted as an encryption standard by the U.S. Government. The data is protected in transit and communication via Secure Sockets Layer (SSL), a cryptographic protocol which provides secure communications over the public Internet. An overview of customer benefits includes: ● Ease-of-use - Spare Backup provides fast, easy and fully automated data protection. Users benefit from automated data file selection, which distinguishes user data files from operating system and application files. As a result, users do not have to remember where all of their data files are stored. Spare Backup allows users to retrieve multiple past versions of a file, not just the most recently backed-up version. ● Impenetrable Security and Protection of Corporate Data - Spare Backup ensures that all data is encrypted with advanced 256-bit encryption on the user's machine using a user provided "key" or password. The data is encrypted a second time using SSL, or secure sockets layer, while it is being transmitted and a third time before it is stored on the RAID, or redundant array of independent disc, servers using a strong private key. ● SSL Support - SSL based protocol enhancements to address security parameters during: registration, upgrade, backup and retrieve. Spare Switch is used by either downloading the software from the Internet or by inserting an installation CD into the old computer. Spare Switch then scans the hard drive and inventories of personal directories, giving the user a detailed report of the documents and other files. From that inventory, the user can then select the exact files that he or she wishes to transfer to the new PC. Spare Switch avoids the need for PC-to-PC transfer cable by compacting, encrypting and then transferring the files via the Internet. Spare Switch's data center can then hold the encrypted data for as long as a week, giving the user the flexibility to choose when to download the files to the new PC. The files are downloaded from our secure. Spare Switch uses a 256-bit encryption cipher with non-algorithmic key to ensure that the information is impervious to hackers at every step of the process. Spare Switch pricing is done on a case by case basis per partner. Spare Backup software comes with the monthly service and enables users to also back up to local storage devices with or without using the online service. Our offers vary depending on partnerships, in some cases we offer new users a free 14-day trial, other could be an allocation of space of 1 gigabyte. Spare Backup services cost between $0.99 and $6.99 per month and certain partners offer annual plans. We developed new products and integrated new feature functionality into our Spare Backup® software. The new offerings in our Spare line of software products include: Spare Room™, Spare Mobile™ , Spare Security Suite for Mobileand Tablets, and Parental Controls. The following paragraphs provide certain information regarding our line of products and features: 5 Spare Room is designed to complement the Spare Backup software. We launched this product in the second quarter of fiscal 2009. This is a first step to digital contract management and cloud computing for Spare Backup users. This feature has been distributed and is available to our active Spare backup users by downloading and installing the software which is obtainable thru our distribution partners. We are currently in production with this product for Car Phone Warehouse Limited, which distributes this under the name “My Hub”. The Spare Backup software easily and automatically backs up a user's files from the user's desktop to the Spare Backup's cloud. Once files are stored securely in the cloud, the Spare Room application allows a user to take advantage of a wide range of sharing and social networking tools. The solution allows the user to get the most out of available tools and services on the Internet while providing the security of online backup. In the first version of the Spare Room, the applications allow our customers to easily access and manage their backed-up photos, videos, music and documents.As well as enabling users to access other services and applications, such as for music, mobile devices and mobile banking for purchases and or convenience. Future versions of Spare Room will include additional features beyond photo sharing to include Video, Contact Management and Calendar management. These features will be displayed on the Spare Room Dashboard allowing a user to easily navigate Spare Room and manage their digital data stored in the Spare cloud from a variety of devices. Spare Mobile works in conjunction with the users of Spare Backup and Spare Room accounts. Spare Room provides an interface for a user to manage their mobile device and the files contained on their mobile device. Our Target Customers We distribute our product line through four vertical channels as a “white label solution,” branding our solutions under our distribution partners’ brands.We are focusing on the insurance and warranty space where we are bundled into a warranty with retailers online, including OEM’s and Telco’s.Our partners will then resell our products to owners and executives of businesses which do not have an IT (information technology) department that use technology to support their businesses as well as small business users and consumers who desire to secure the redundancy of available files and documents vital to the continuity of their operations, business, or personal information. Since our products and services allow non-technical users too quickly, easily and thoroughly secure and backup their files or data archiving and storage, we believe that our business is uniquely relevant to enabling small companies to succeed using technology. Our products and services also support individual business professionals working in companies of all sizes, as well as individuals who use mobile devices. Other unique characteristics are additional coding that enables easy to scale infrastructure and support elements. We believe that this characteristic provides a competitive advantage over other providers whose products require large investments in hardware, as well as professional installation, training and support. Spare Backup now has a SMB product directed toward the small to mid-size business with 500 or less computers. The same ease of use that the consumer product is known for the SMB product has with an ease to use administrative dashboard for set up, grouping of departments and storage controls. How We Market Our Products and Services We market our software products through distributor’s retailers as well as a "white label" solution that will be distributed through its vertical channel, such asinsurance and warranty providers.We are continuing to expand our current distribution base with scheduled launches throughout the remainder of the year. We will focus our distribution efforts in four vertical channels: · Insurance and warranties: Assurant, Service Net and Lifestyle Group; · Retail:Car Phone Warehouse, Best Buy Europe and Simplexity; · Original Equipment Manufacturers: Sony; and · Carriers Examples of our marketing partners within the four vertical distribution channels include Wirefly/Simplexity, Assurant/Federal Home Warranty, Life Styles Group (a UK warranty provider), Best Buy Europe, and Sony. We will continue to aggressively add additional partnerships. We expect our current partners will commence scheduled launches of our services during 2012. We are in various stages of negotiations with potential partners in the U.S., Brazil, India, the Middle East, South America, and the South Pacific. We are hopeful that these negotiations will result in additional partnerships in the coming quarters. 6 While, we believe the launch of our base offerings will be commercially successful, it is still too early, to determine the extent of its market penetration. We continue to invest in our software development, particularly focusing on the smart phone market. We have added additional features, such as: Last Known LocationPRO:View the approximate location of your registered phone(s) on an integrated map using the phone’s built-in GPS. Lock/Unlock PhonePRO:Remotely lock your phone to prevent unauthorized use and protect your personal information. Display MessagePRO:Send a message to your phone that locks your phone and displays a message requesting that the Good Samaritan holding your phone contact you to return it. Set Phone AlarmPRO:Locks your phone and sends a loud, audible alert directly to your phone to immediately pinpoint its location. Erase PhonePRO:Remotely lock your phone and erase your contacts, photos, etc. from your phone.Since Wirefly Mobile Backup also backs up your contacts, photos, and more, you can easily transfer your stored data to your replacement device in minutes. In the third quarter of 2011 we completed the first phase of development of a new suite of parental controls to enable parents to monitor and manage numerous aspects of their children's use of smart mobile devices. The parental controls are activated through a simple set-up wizard that helps users establish boundaries for monitoring up to 5 children’s locations and times of daily activities like school, sports, and time with friends. Once specific rules are put into place by the subscriber, if the child's phone is not in the location it should be, the intelligent software automatically notifies the subscriber through email or text. Through the secure website and mobile devices a parent can view the exact movements of a monitored child to see where they have been. Additional functionalities are being developed which we anticipate will be released in the coming quarters We believe our offerings will adapt to the customer’s day-to-day needs, as our cloud system provides smart phones with the ability to link to our cloud and connect to multiple devices, which include PC’s and tablets. In addition, we are working on providing our partners with real time data analytics which will provide them with behavioral pattern matching and market research. We began an initial small-scale launch with the UK-based Carphone Warehouse inApril of 2011 and in the Netherlands in May 2011.We have now converted our product to support the local language in the Netherlands and Spain, as we anticipate a progressive ramp in their distribution efforts throughout the remainder of 2012. In September 2010 we reached a distribution agreement with Simplexity, LLC., (“Simplexity”), the parent company of Wirefly.com.Simplexity, a privately held company, is the Internet's leading authorized seller of cell phones and wireless services. Wirefly is Simplexity's shopping and comparison site for consumers, bringing online shoppers an unprecedented selection of cell phones and service plans from every major U.S. carrier with the convenience of automated application processing and cell phone activation. For the last six years Wirefly has been the internet's #1 authorized dealer for AT&T, Verizon Wireless, Sprint, and T-Mobile.Simplexity also operates and maintains similar online websites for a number of major retailers in North America. We believe Simplexity is uniquely positioned in the U.S. market to reach potential mobile customers across a wide variety of carriers through online mobile sales sites they own or managewithin North America.We anticipate the sales launch of our services through Simplexity’s distribution network to progressively grow in 2011 and beyond. The service will be offered as an add-on or inclusive in the service packages such as “data protection,” currently marketed by Simplexity to its channel partners and customers. 7 We opened a new distribution channel for our mobile platform through mobile insurance and warrantee providers.In North America we reached an agreement with Assurant (Federal Warranty Service Corporation). Assurant, which develops, underwrites, and markets specialty insurance, extended service contracts, and other risk management solutions with leading financial institutions, retailers, and other entities, has bundled us into their services. The first of their launches is with Sprint, a US-based cellular company.Our backup solution will be bundled into all warranties associated with tablet sales.We will be expanding our offerings and are currently doing translations for up to 8 additional languages to support additional launches throughout 2012. We also have a distribution partnership with Lifestyle Services Group (LSG), provider of leading lifestyle solutions and insurance products. LSG specializes in supporting its client products brands, attracting customers, improving the customer journey, and reducing customer attrition rates. LSG’s portfolio includes Mobile Phone Insurance, Card Protection and Tech Protect®, and The Hubb, which allows clients to seamlessly integrate a complete suite of products and services all accessed via one number.Their customer base includes Virgin Mobile, Orange, “3”,Phone, Phones 4 U, Barclay’s and Lloyds bank to name a few in the U.K. LSG has also amended ourDecember 13, 2010master services agreement in the third quarter of 2011 to include our parental controls functionality. Under the terms of the amended agreement, Spare Backup will supply the parental controls to LSG for distribution to LSG's affinity distribution channels, which includes most of the major retail banks and mobile networks and targets approximately 10 million customers. Both companies have agreed that Lifestyle Services Group will have exclusive distribution rights to the parental controls functionality in territories where it has a physical presence, provided it reaches certain minimum volumes over specified periods, including a minimum of one million registered users in the first six months of launch. We expect to be able to work with each LSG partner.The software will be marketed as a way to not only protect data from loss, but to also increase the likelihood of retrieving a lost or stolen phone through the suite of security features.As mobile devices are becoming more prevalent and more powerful, we believe this channel should become a significant source of revenue to our company in the coming quarters.We anticipate that these companies will begin marketing programs beginning in 2012. Through our relationship with LSG’s client companies, Spare Backup will broaden its distribution efforts with current and new partners and initiate new launches into Ireland, Poland, Turkey, the Middle East, India, Brazil and South America.In 2012 we anticipate expanding our marketing partnerships across our four vertical marketing channels and across additional geographic areas in order to reach the widest potential subscriber base. Customer Support We provide tier 1 and tier 2 support for our services. Our tier 1 customer support provides initial call resolution and direct linking capabilities to our tier 2 customer support. Tier 2 customer support is managed by an internal group of specialists who are co-located within our Network Operation Center and software development headquarters in Minden, Nevada. Co-location with the software development group allows for the resolution of highly specific technical issues as well as identification of potential application flaws. Our support services were initially available from during evening hours during the week and extended hours on weekends. In March 2007 we began offering 24/7/365 customer support. Research and Development Our products were developed primarily by our employees assisted by contractors in certain specialty areas. We have invested approximately $1.1 million and approximately $2.3 million in research and development during fiscal 2011 and fiscal 2010, respectively. Technology Our products use a sophisticated combination of hardware, software, and networking to intelligently select files and settings from a customer's computer and reliably transfer these to secure redundant data centers, making the data highly available. The networking systems used by us were designed to use outbound Internet connections for all communications, thus allowing many users who are behind a firewall access to the backup services. The proprietary software designed by us has been developed to remove the technical knowledge required to use other backup products by selecting files and backup settings for the user. 8 We own all of our servers and utilize hosting in geographically dispersed TIA-964 Tier-3 rated collocation facilities. Our server architecture employs multiple servers and switching equipment to provide redundancy and high availability to Spare Backup service users. The entire storage area network (SAN) storage system is replicated in near real-time to a secondary SAN to back up the primary one, which will automatically become available in the event of an outage at the primary storage array. Our servers use the latest enterprise level operating system available from Microsoft and use industry standard networking and communication protocols. This provides a highly available network that can scale rapidly using off the shelf hardware. These systems are fully redundant and we anticipate our reliability at 99.9%. We can expand our network capacity quickly and with highly predictable costs. Our business will suffer if our systems fail or our third-party facilities become unavailable. A reduction in the performance, reliability and availability of our systems and network infrastructure may harm our ability to distribute our products and services to our customers and other users, as well as harm our reputation and ability to attract and retain customers. Our systems and operations are susceptible to, and could be damaged or interrupted by, outages caused by fire, flood, power loss, telecommunications failure, Internet breakdown, earthquake and similar events. If for some reason we should not have redundancy in our facilities, any damage or destruction to our systems would significantly harm our business. Our systems are also subject to human error, security breaches, power losses, computer viruses, break-ins, "denial of service" attacks, sabotage, intentional acts of vandalism and tampering designed to disrupt our computer systems, Web sites and network communications which are beyond our control. This could lead to slower response times or system failures. Our computer and communications infrastructure is located in a leased facility in Arizona. While our infrastructure is fully redundant and Tier 3 rated, our insurance coverage covers lost profits and accordingly we may not have adequate business interruption insurance to compensate us for losses that may occur from a system outage. Despite our efforts, our network infrastructure and systems could be subject to service interruptions or damage and any resulting interruption of services could harm our business, operating results and reputation. Competition We face intense and increasing competition in the web-based backup solutions market. If we do not compete effectively or if we experience reduced market share from increased competition, our business will be harmed. In addition, the more successful we are in the emerging market for web-based storage solutions, the more competitors are likely to emerge. We believe that the principal competitive factors in our market include: ● service functionality, quality and performance; ● ease of use, reliability and security of services; ● establishment of a significant base of customers and distribution partners; ● ability to introduce new services to the market in a timely manner by adding additional suite of products to our Backup client; ● customer service and support; and ● pricing. Our primary competitors are various Internet-based backup providers’ such as Connected.com, Livevault, and backup.com, Carbonite and EMC/Mozy. These companies provide services similar to our PC backup and each have to various degrees a market presence. We also compete with providers of traditional backup technologies, such as Veritas and Symantec (swampdrive) (Norton 360). With mobile technology, we have very few competitors that can compete with our service of synchronization between the PC and mobile devices. Competitors include SugarSync, Inc., Lookout, Inc.and to an extent McAfee, Inc. Substantially most of our competitors have more capital, longer operating histories, greater brand recognition, larger customer bases and significantly greater financial, technical and marketing resources than we do. These competitors may also engage in more extensive development of their technologies, adopt more aggressive pricing policies and establish more comprehensive marketing and advertising campaigns than we can. Our competitors may develop products and service offerings that we do not offer or that are more sophisticated or more cost effective than our own. For these and other reasons, our competitors' products and services may achieve greater acceptance in the marketplace than our own, limiting our ability to gain market share and customer loyalty and to generate sufficient revenues to achieve a profitable level of operations. Our failure to adequately address any of the above factors could harm our business and operating results. 9 Intellectual Property Our intellectual property is critical to our business, and we may seek to protect our intellectual property through copyrights, trademarks, patents, trade secrets, confidentiality provisions in our customer, supplier, potential investors, and strategic relationship agreements, nondisclosure agreements with third parties, and invention assignment agreements with our employees and contractors, although we do not execute such agreements in every case. Our protection efforts may prove to be unsuccessful, and unauthorized parties may copy or infringe upon aspects of our technology, services or other intellectual property rights. In addition, these parties may develop similar technology independently. Existing trade secret, copyright and trademark laws offer only limited protection and may not be available in every country in which we will offer our services.In the fourth quarter the company filed for patents involving its Parental Controls. Government Regulation Although there are currently relatively few laws and regulations directly applicable to the Internet, it is likely that new laws and regulations will be adopted in the United States and elsewhere covering issues such as limitations on the use of mass-delivered e-mails, broadcast license fees, copyrights, privacy, pricing, sales taxes and the characteristics and quality of Internet services. The adoption of restrictive laws or regulations could slow Internet growth. The application of existing laws and regulations governing Internet issues such as property ownership, libel and personal privacy is also subject to substantial uncertainty. There can be no assurance that current or new government laws and regulations, or the application of existing laws and regulations (including laws and regulations governing issues such as property ownership, taxation, defamation and personal injury), will not expose us to significant liabilities, slow Internet growth or otherwise hurt us financially. Employees As of December 31, 2011 we had 22 full-time employees, including all of our executive officers. None of our employees are covered by collective bargaining agreements, and we believe our relationships with our employees to be good. Our History We were incorporated in Delaware on December 27, 1999 under the name First Philadelphia Capital Corp. to serve as a vehicle to effect a merger, exchange of common stock, asset acquisition or other business combination with domestic or foreign private business. On October 30, 2000, we completed a business combination with Conservation Anglers Manufacturing, Inc., a real estate holding and development company that was originally organized in Florida on February 7, 2000. The combination was a stock-for-stock merger that was accounted for as a "pooling-of-interests". In connection with the merger, we issued 235,000 shares of our common stock in exchange for all the outstanding stock of Conservation Anglers Manufacturing, Inc. In January 2001 we changed our name to Newport International Group, Inc. to better reflect and describe our then current strategic direction. On February 6, 2004, we closed an Agreement and Plan of Merger with Grass Roots Communications Inc., a Delaware corporation. Grass Roots was a development stage company incorporated in Delaware in June 2002 initially to create, produce, deliver and track targeted multimedia communications over the Internet. Under the terms of this agreement, Grass Roots became our wholly-owned subsidiary. At the effective time of the merger, the stockholders of Grass Roots exchanged their securities for approximately 12,300,000 shares of our common stock, representing approximately 93% of our common stock. Contemporaneous with this transaction, Grass Roots' President and Chief Executive Officer, Mr. Cery B. Perle, was elected as a member of our Board of Directors and appointed CEO. Mr. Edward L. Hagan, Secretary of Grass Roots, was appointed our secretary. Mr. Perle, the principal stockholder of Grass Roots, and members of his family/household received an aggregate of 46% of our shares of common stock as a result of the exchange upon the merger. 10 Effective August 16, 2006 we changed our name to Spare Backup, Inc. The corporate name change was brought about by a merger of a wholly-owned subsidiary into Newport International Group, Inc. with Newport International Group, Inc. surviving but renamed Spare Backup, Inc. Item 1A. Risk Factors An investment in our common stock involves a significant degree of risk. You should not invest in our common stock unless you can afford to lose your entire investment. You should consider carefully the following risk factors and other information in this annual report before deciding to invest in our common stock. If any of the following risks and uncertainties develop into actual events, our business, financial condition or results of operations could be materially adversely affected and you could lose your entire investment in our company. If we are unable to obtain financing necessary to support our operations, we may be unable to continue as a going concern. Our net losses for the fiscal years ended December 31, 2011 and 2010 were $5,850,863 and $11,127,218, respectively. We have never generated sufficient revenues to fund our ongoing operations. Our operating losses for fiscal 2011 and fiscal 2010 were $7,552,495 and $9,966,532, respectively, and these losses are primarily attributable to our selling, general and administrative expense. The report of our independent registered public accounting firm on our financial statements for the year ended December 31, 2011 contains an explanatory paragraph regarding our ability to continue as a going concern based upon our net losses, cash used in operations and working capital deficit. Our ability to continue as a going concern is dependent upon our ability to raise additional capital as described below. The financial statements included in this annual report do not include any adjustments to reflect future adverse effects on the recoverability and classification of assets or amounts and classification of liabilities that may result if we are not able to continue as a going concern. Our revenues are not sufficient to fund our operating expenses and we will need to raise additional capital. Our operating loss has decreased approximately 24% for fiscal 2011 over fiscal 2010; we will need to significantly increase our revenues to fund these costs. At December 31, 2011 we had approximately $71,000 cash overdraft and a working capital deficit of approximately $11 million. We have raised, subsequent to December 31, 2011, approximately $394,000 from the sale of our common stock. We intend to use the proceeds form the sale of the common stock for working capital purposes. Our current working capital is not sufficient to pay our operating expenses, our obligations as they become due or certain tax liabilities nor is our working capital sufficient to fund any expansion of our company. While we are constantly evaluating our cash needs and existing burn rate in order to make appropriate adjustments in operating expenses, we need to raise additional debt or equity capital to provide funding for ongoing and future operations and to satisfy our obligations as they become due. While we have historically been able to raise capital, the current capital markets are very challenging and there are no assurances that we will be successful in obtaining additional capital, or that such capital will be available on terms acceptable to us. Our continued existence is dependent upon, among other things, our ability to raise capital and to market and sell our products successfully. If we are unable to raise capital as needed, it is possible that we would be required to cease operations in which event you would lose your entire investment in our Company. We cannot predict our future revenues or whether our products will be accepted. If the markets for our products and services do not develop, our future results of operations will be adversely affected. Net revenues from the sales of our Spare Backup line of products have been limited and insufficient to fund our ongoing operations. We reported net revenues of $399,343 and $958,886, respectively, for the fiscal years ended December 31, 2011 and 2010. Our net revenues significantly decreased for fiscal 2011 over fiscal 2010 and we will need to significantly increase if we are to provide cash to fund our operating expenses. We cannot guarantee either that the demand for our Spare Backup line of software products will develop, that such demand will be sustainable or that we will ever effectively compete in our market segment. In addition, we cannot predict what impact, if any, the reduction in discretionary spending will have on future sales of our products. If we are unable to generate any significant net revenues from our products and services, our business, operating results and financial condition in future periods will be materially and adversely affected and we may not be able to continue our business as presently operated, if at all. 11 We have approximately $2,708,000 of debt which is presently past due and we do not have the funds necessary to pay these obligations. In addition to funding our operating expenses, we need capital to pay various debt obligations totaling approximately $2,708,000 which are either currently past due or which are due in the current fiscal year. Currently, there are $1,593,772 principal amount of the 8% short-term notes which are past due, $324,963 principal of the 10% short-term notes which are past due, and $787,600 of notes payable which are past due. During 2011, we have been in contact with numerous note holders to work out either a repayment or extension of these notes. The existence of these obligations provides additional challenges to us in our efforts to raise capital to fund our operations. If we are unable to restructure these notes and we are unable to raise the capital necessary to satisfy the obligations, it is possible we will be forced to cease operations. We will need additional financing which we may not be able to obtain on acceptable terms. If we are unable to raise additional capital as needed, our continued operations will be adversely affected and the future growth of our business and operations will be severely limited. Historically, our operations have been financed primarily through the issuance of equity and debt. Because we have a history of losses and have never generated sufficient revenue to fund our ongoing operations, we are dependent on our continued ability to raise working capital through the issuance of equity or debt to fund our present operations. Because our operating expenses have continued to grow and we do not know if our net revenues will grow at a pace sufficient to fund our current operations, the continuation of our operations and any future growth will depend upon our ability to raise additional capital, possibly through the issuance of long-term or short-term indebtedness or the issuance of our equity securities in private or public transactions. While the actual amount of our future capital requirements, however, depend on a number of factors, including our ability to grow our net revenues and manage our business, it is likely we will need to raise a significant amount of capital during fiscal 2012 if we are to continue our current operations and satisfy our obligations as they become due. In addition to the challenges facing the capital markets today which make raising equity capital much more difficult for a company such as ours than in prior years, the existence of a number of short term notes which are either currently past due or which will become due in 2012, together with the pending litigation facing our company and the piggy-back registration rights we have granted a number of investors serve to also make it harder to raise the capital we need. There can be no assurance that acceptable financing can be obtained on suitable terms, if at all. If we are unable to raise additional working capital as needed, our ability to continue our current business will be adversely affected and may be forced to curtail some or all of our operations. We are past due in the payment of payroll taxes. At December 31, 2011 we had approximately $4,315,000 of accrued but unpaid payroll taxes due to various governmental agencies. We do not have the funds necessary to satisfy this obligation. During April 2011, the Company entered into an installment plan with the state of California to pay off their outstanding balance. The payment scales up and works with our cash flow, $25,000 for 3 months, $35,000 for the next 3 months and $50,000 per month there after till paid off, allowing us to still maintain our cash flow. We have made payments against our outstanding balance. If we are unable to raise the funds necessary, it is possible that we will be subject to significant additional fines and penalties. The government could file liens against our company and our bank accounts until such time as the amounts have been paid. We are also currently working with the IRS on a payment plan for our outstanding balance with them. Our pricing model for our products and services is unproven and may be less than anticipated, which may harm our gross margins. The pricing model of our products and services may be lower than expected as a result of competitive pricing pressures, promotional programs and customers who negotiate price reductions in exchange for longer term purchase commitments or otherwise. Our pricing model depends on the duration of the agreement, the specific requirements of the order, purchase volumes, the sales and service support and other contractual agreements. We expect to experience pricing pressure and anticipate that the average selling prices and gross margins for our products may decrease over product life cycles. We may not be successful in developing and introducing on a timely basis new products with enhanced features and services that can be sold at higher gross margins. 12 We are a defendant in a number of lawsuits. We are currently a defendant in two separate lawsuits. We are also incurring additional legal fees in our efforts to defend these actions. While we believe our defenses are meritorious in each of these cases, should we not prevail in one or more of the actions we could be forced to pay significant amounts which, given our current cash position and need for working capital, could materially adversely affect our ability to continue as a going concern. The exercise of outstanding warrants and the conversion of outstanding notes will be dilutive to our existing stockholders. As of March 31, 2012 the following securities which are convertible or exercisable into shares of our common stock were outstanding: ● common stock purchase warrants to purchase a total of 57,080,652 shares of our common stock at prices ranging between $0.01 to $1.30 per share; ● 9,632,107 shares of our common stock issuable upon the possible conversion of the outstanding $1,868,735 principal amount 8% and 10% convertible promissory notes due between August 2008 and June 2011, and ● 29,118,482 shares of our common stock issuable upon exercise of outstanding options with exercise prices ranging from $0.01 to $0.93. The exercise of these warrants and the conversion of the notes may materially adversely affect the market price of our common stock and will have a dilutive effect on our existing stockholders. Our quarterly financial results will continue to fluctuate making it difficult to forecast our operating results. Our quarterly operating results have fluctuated in the past and we expect our net revenues and operating results may vary significantly from quarter to quarter due to a number of factors, many of which are beyond our control, including: ● the announcement or introduction of new services and products by us and our competitors; ● our ability to upgrade and develop our products in a timely and effective manner; ● our ability to retain existing customers and attract new customers at a steady rate, and maintain customer satisfaction; ● the amount and timing of operating costs and capital expenditures relating to expansion of our business and operations; ● government regulation; and ● general economic conditions and economic conditions specific to development and marketing of software products, the market acceptance of new products offered by us, our competitors and potential competitors. Our limited operating history and unproven business model further contribute to the difficulty of making meaningful quarterly comparisons. Our current and future levels of expenditures are based primarily on our growth plans and estimates of expected future net revenues. Such expenditures are primarily fixed in the short term and our sales cycle can be lengthy. Accordingly, we may not be able to adjust spending or generate new revenue sources timely to compensate for any shortfall in net revenues. If our operating results fall below the expectations of investors, our stock price will likely decline significantly. Because we expect to continue to incur net losses, we may not be able to implement our business strategy and the price our stock may decline. We have incurred net losses quarterly from inception through December 31, 2011, and at December 31, 2011 we had an accumulated deficit of approximately $117 million. We expect to continue to incur net losses for the foreseeable future absent a significant increase in our revenues, of which there are no assurances. Accordingly, our ability to operate our business and implement our business strategy may be hampered by negative cash flows in the future, and the value of our stock may decline as a result. Our capital requirements may vary materially from those currently planned if, for example, we incur unforeseen capital expenditures, unforeseen operating expenses or investments to maintain our competitive position. If this is the case, we may have to delay or abandon some or all of our development plans or otherwise forego market opportunities. We will need to generate significant additional net revenues to be profitable in the future and we may not generate sufficient net revenues to be profitable on either a quarterly or annual basis in the future. To address the risks and uncertainties facing our business strategy, we must, among other things: ● Achieve broad customer adoption and acceptance of our products and services; ● Successfully raise additional capital in the future; 13 ● Successfully integrate, leverage and expand our product distribution; ● Successfully scale our current operations; ● Implement and execute our business and marketing strategies; ● Address intellectual property rights issues that affect our business; ● Develop and maintain strategic relationships to enhance the development and marketing of our existing and new products and services; and ● Respond to competitive developments in the software industry. We might not be successful in achieving any or all of these business objectives in a cost-effective manner, if at all, and the failure to achieve these could have a serious adverse impact on our business, results of operations and financial position. Each of these objectives may require significant additional expenditures on our part. Even if we ultimately do achieve profitability, we may not be able to sustain or increase profitability, we may not be able to sustain or increase profitability on a quarterly or annual basis. We have not voluntarily implemented various corporate governance measures, in the absence of which, stockholders may have more limited protections against interested director transactions, conflicts of interest and similar matters. Recent Federal legislation, including the Sarbanes-Oxley Act of 2002, has resulted in the adoption of various corporate governance measures designed to promote the integrity of the corporate management and the securities markets. Some of these measures have been adopted in response to legal requirements. Others have been adopted by companies in response to the requirements of national securities exchanges, such as the NYSE or The NASDAQ Stock Market, on which their securities are listed. Among the corporate governance measures that are required under the rules of national securities exchanges are those that address board of directors' independence, audit committee oversight, and the adoption of a code of ethics. Although we have adopted a Code of Ethics, we have not yet adopted any of these other corporate governance measures and, since our securities are not yet listed on a national securities exchange, we are not required to do so. We have not adopted corporate governance measures such as an audit or other independent committees of our board of directors as we presently have only two independent directors. If we expand our board membership in future periods to include additional independent directors, we may seek to establish an audit and other committees of our board of directors. It is possible that if we were to adopt some or all of these corporate governance measures, stockholders would benefit from somewhat greater assurances that internal corporate decisions were being made by disinterested directors and that policies had been implemented to define responsible conduct. For example, in the absence of audit, nominating and compensation committees comprised of at least a majority of independent directors, decisions concerning matters such as compensation packages to our senior officers and recommendations for director nominees may be made by a majority of directors who have an interest in the outcome of the matters being decided. Prospective investors should bear in mind our current lack of corporate governance measures in formulating their investment decisions. We cannot be certain that we will be able to protect our intellectual property, and we may be found to infringe on proprietary rights of others, which could harm our business. Our intellectual property is critical to our business, and we seek to protect our intellectual property through copyrights, trademarks, patents, trade secrets, confidentiality provisions in our customer, supplier, potential investors, and strategic relationship agreements, nondisclosure agreements with third parties, and invention assignment agreements with our employees and contractors. We cannot assure you that measures we take to protect our intellectual property will be successful or that third parties will not develop alternative solutions that do not infringe upon our intellectual property. In addition, we could be subject to intellectual property infringement claims by others. Claims against us, and any resultant litigation, should it occur in regard to any of our services and applications, could subject us to significant liability for damages including treble damages for willful infringement. In addition, even if we prevail, litigation could be time-consuming and expensive to defend and could result in the diversion of our time and attention. Any claims from third parties may also result in limitations on our ability to use the intellectual property subject to these claims. Further, we plan to offer our services and applications to customers worldwide including customers in foreign countries that may offer less protection for our intellectual property than the United States. Our failure to protect against misappropriation of our intellectual property, or claims that we are infringing the intellectual property of third parties could have a negative effect on our business, revenues, financial condition and results of operations. 14 Competition may decrease our market share, net revenues, and gross margins. We face intense and increasing competition in the web-base backup solutions market. If we do not compete effectively or if we experience reduced market share from increased competition, our business will be harmed. In addition, the more successful we are in the emerging market for web-based storage solutions, the more competitors are likely to emerge. We believe that the principal competitive factors in our market include: ● Service functionality, quality and performance; ● Ease of use, reliability and security of services; ● Establish a significant base of customers and distribution partners; ● Ability to introduce new services to the market in a timely manner; ● Customer service and support; and ● Pricing. Our primary competitors are various Internet-based backup providers’ broadcasters, such as Connected.com, Livevault, and backup.com, Carbonite and EMC/Mozy. These companies provide services similar to our PC backup and each have, to various degrees, a market presence. We also compete with providers of traditional backup technologies, such as Veritas and Symantec (swampdrive) (Norton 360). With mobile technology, we have very few competitors that can compete with our service of synchronization between the PC and mobile devices. Competitors include SugarSync, Inc., Lookout, Inc.and, to an extent, McAfee, Inc. Substantially all of our competitors may have more capital, longer operating histories, greater brand recognition, larger customer bases and significantly greater financial, technical and marketing resources than we do. These competitors may also engage in more extensive development of their technologies, adopt more aggressive pricing policies and establish more comprehensive marketing and advertising campaigns than we can. Our competitors may develop products and service offerings that we do not offer or that are more sophisticated or more cost effective than our own. For these and other reasons, our competitors' products and services may achieve greater acceptance in the marketplace than our own, limiting our ability to gain market share and customer loyalty and to generate sufficient net revenues to achieve a profitable level of operations. Our failure to adequately address any of the above factors could harm our business and operating results. Provisions of our certificate of incorporation and bylaws may delay or prevent a takeover which may not be in the best interests of our stockholders. We recently issued our CEO a series of super voting preferred stock which increased his ability to control the outcome of stockholder votes. Provisions of our certificate of incorporation and bylaws may be deemed to have anti-takeover effects, which include when and by whom special meetings of our stockholders may be called, and may delay, defer or prevent a takeover attempt. In addition, certain provisions of Delaware law also may be deemed to have certain anti-takeover effects which include that control of shares acquired in excess of certain specified thresholds will not possess any voting rights unless these voting rights are approved by a majority of a corporation's disinterested stockholders. In addition, our certificate of incorporation authorizes the issuance of up to 5,000,000 shares of preferred stock with such rights and preferences as may be determined by our board of directors. Our board of directors may, without stockholder approval, issue preferred stock with dividends, liquidation, conversion or voting rights that could adversely affect the voting power or other rights of our common stockholders. Our common stock is currently quoted on the OTCBB, but trading in our stock is limited. Because our stock currently trades below $5.00 per share, and is quoted on the OTC Bulletin Board, our stock is considered a “penny stock” which can adversely affect its liquidity. The market for our common stock is extremely limited and there are no assurances an active market for our common stock will ever develop. Accordingly, purchasers of our common stock cannot be assured any liquidity in their investment. In addition, the trading price of our common stock is currently below $5.00 per share and we do not anticipate that it will be above $5.00 per share in the foreseeable future. Because the trading price of our common stock is less than $5.00 per share, our common stock is considered a "penny stock," and trading in our common stock is subject to the requirements of Rule 15g-9 under the Securities Exchange Act of 1934. Under this rule, broker/dealers who recommend low-priced securities to persons other than established customers and accredited investors must satisfy special sales practice requirements. SEC regulations also require additional disclosure in connection with any trades involving a "penny stock," including the delivery, prior to any penny stock transaction, of a disclosure schedule explaining the penny stock market and its associated risks. These requirements severely limit the liquidity of our securities in the secondary market because few broker or dealers are likely to undertake these compliance activities. 15 Item 1B. Unresolved Staff Comments Not applicable to a smaller reporting company. Item 2.Properties In May 2011 we entered into a two year lease agreement, commencing June 1, 2011, with Biofilm Management, Inc., which is affiliated with a board member by means of common ownership and management, which serves as our principal executive office. Under the terms of the lease our initial base rent is approximately $3,000 and we will be responsible for our pro-rata share of common area expenses. The annual rent will escalate annually during the term of the lease to approximately $3,090 in the second year. We believe this facility meets our operational needs for the foreseeable future. In October 2011 we entered into a two year lease agreement, commencing November 15, 2011, with an unrelated third party for 3,610 square feet which serves as our secondary office. Under the terms of the lease our initial base rent is approximately $8,664 and we will be responsible for our pro-rata share of common area expenses. Item 3.Legal Proceedings In October 2010, Exigen Services (USA), Inc. filed suit against us in San Francisco Superior Court. We filed motions reducing the scope of their claims and also filed x-complaint for Exigen’s failure to perform and negligence.Exigen was asserting claims of approximately $200,000, but the matter was settled for $45,000 in October 2011. We have appealed to the California Court of Appeals in the matter of Wolfe Axelrod Weinberger, LLC vs. Spare Backup Inc. The issue on appeal is the California Superior Court’s failure to disregard a NY state court judgment for approximately $100,000, which we assert was improperly entered and, therefore, should not be recognized as a valid sister state judgment. The company’s likelihood of success on this appeal cannot be determined at this time. In November 2011, Gimmel Partners, LP filed suit against us in Nevada State Court in Douglas County, alleging breach of a promissory debenture. We have filed motions to dismiss the action based on the fact that Gimmel Partners has been dissolved and we have entered into individual agreements with its former partners. The case has not been set for trial and, as of this, date there is a low likelihood of an unfavorable outcome. In June 2011, FPT Software filed suit against us for breach of contract related to software services they provided. After several months of litigation, the case was settled for $60,000 to be paid over a 120 day period In February 2011, Darryl Adams filed suit against us alleging various employment related claims. We conducted litigation and discovery and on April 4, 2012 the case was settled for approximately $60,000 to be paid over 15 months. Item 4. (Removed and Reserved) PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Our common stock is quoted on the OTCBB under the symbol SPBU. The reported high and low sales prices for the common stock as reported on the OTCBB are shown below for the periods indicated. The quotations reflect inter-dealer prices, without retail mark-up, markdown or commission, and may not represent actual transactions. Fiscal Year Ended December 31, 2010 High Low First quarter ended March 31, 2010 $ 0.23 $ 0.12 Second quarter ended June 30, 2010 $ 0.22 $ 0.13 Third quarter ended September 30, 2010 $ 0.17 $ 0.09 Fourth quarter ended December 31, 2010 $ 0.15 $ 0.08 16 Fiscal Year Ended December 31, 2011 High Low First quarter ended March 31, 2011 $ 0.11 $ 0.08 Second quarter ended June 30, 2011 $ 0.09 $ 0.05 Third quarter ended September 30, 2011 $ 0.17 $ 0.05 Fourth quarter ended December 31, 2011 $ 0.13 $ 0.07 High Low First quarter ended March 31, 2012 $ 0.87 $ 0.049 Stockholders On March 30, 2012, the last sale price of our common stock as reported on the OTCBB was $0.0595. As of March 31, 2012, there were approximately 472 record owners of our common stock. Dividend Policy We have never paid cash dividends on our common stock. Under Delaware law, we may declare and pay dividends on our capital stock either out of our surplus, as defined in the relevant Delaware statutes, or if there is no such surplus, out of our net profits for the fiscal year in which the dividend is declared and/or the preceding fiscal year. If, however, the capital of our company, computed in accordance with the relevant Delaware statutes, has been diminished by depreciation in the value of our property, or by losses, or otherwise, to an amount less than the aggregate amount of the capital represented by the issued and outstanding stock of all classes having a preference upon the distribution of assets, we are prohibited from declaring and paying out of such net profits any dividends upon any shares of our capital stock until the deficiency in the amount of capital represented by the issued and outstanding stock of all classes having a preference upon the distribution of assets shall have been repaired. Unregistered Sales of Equity Securities During the three-month period ended December 31, 2011, we issued 4,640,000 shares of common stock to four investor relation providers and consultants for service performed at a fair value of $415,000 or $0.09 per share . This private transaction is exempt from registration under the Securities Act of 1933 in reliance on exemptions provided by Section 4(2) of that Act. During the three-month period ended December 31, 2011, weissued in aggregate 9,109,521 shares of our common stock to 13 accredited investors pursuant to a private placement which generated gross proceeds of approximately $392,000 or $0.04 per share. The Company issued 2,875,000 warrants, exercisable at $0.07 per share, as finder’s fees. The warrants expire in November 2014. This privatetransaction is exempt from registration under the Securities Act of 1933 in reliance on exemptions provided by Regulation D, Rule 506 and Section 4(2) of that act. During the three-month period ended December 31, 2011, we issued warrants to 5 accredited investors in connection withprivate placements aggregating 2,607,142 sharesfor $115,000 and the issuance of a short-term note payable of $100,000.The warrants are exercisable in 1,850,000 shares of our common stock at an exercise price range of $0.03-$0.10 per share.The warrants expire in November and December 2014. This private transaction is exempt from registration under the Securities Act of 1933 in reliance on exemptions provided by Section 4(2) of that Act. Item 6. Selected Financial Data Not applicable to a smaller reporting company. 17 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation The following information should be read in conjunction with our financial statements and accompanying notes included in this Annual Report on Form 10-K. Overview We are a software development company and service provider for the PC and mobile device industry.Our flagship product is Spare Backup, a fully-automated remote backup solution designed and developed especially for the small office, mobile andhome environment which automatically and efficiently backs up all data on selected laptops, tablets or desktop computers, as well as smart phones. As a result, we believe individuals and businesses can ensure file safety. We launched our Spare Back-up service and software product version 1.0 in March 2005 specifically designed for the PC, and we are currently offering version 6.0 of the product which now incorporates not only the PC but tablets and smart phones which are carrier agnostic and handset agonistic . Our Spare Switch software enables users to complete the transfer of personal files from one personal computer (PC) to another via a high speed Internet connection. We focus on individuals and businesses that usediverse technologies and various devices to support their businesses and lifestyles. Our Spare Mobile product backs up personal content on your “smart phones” such as contacts, emails, calendar events, photos, music and videos.We offer a complete line of security products to compliment the user’s smart phone, such as: Last Known LocationPRO:View the approximate location of your registered phone(s) on an integrated map using the phone’s built-in GPS. Lock/Unlock PhonePRO:Remotely lock your phone to prevent unauthorized use and protect your personal information. Display MessagePRO:Send a message to your phone that locks your phone and displays a message requesting that the Good Samaritan holding your phone contact you to return it. Set Phone AlarmPRO:Locks your phone and sends a loud, audible alert directly to your phone to immediately pinpoint its location. Erase PhonePRO:Remotely lock your phone and erase your contacts, photos, etc. from your phone. We provide an easy to use, scalable, cloud-based solution for securing business files, media, and personal data. The total Spare Backup offerings represent a suite of complementary products and services which are designed for use by technical and non-technical users. Our software has unique, easy, scalablecharacteristics which we believe provides a competitive advantage over other competitors whose products require large investments in hardware, installation, training and support. Beginning in 2010 we have focused our development efforts and, in 2011, our marketing efforts on our Spare Mobile product, which backs up personal content on “smart phones” and “tablets,” such as contacts, emails, calendar events, photos, music, videos and data files.It also offers a complete line of mobile security products and parental controls (developed in 2011) to compliment the users’ mobile devices, as described in our software development section. We have shifted our focus to the mobile industry to take advantage of a number of industry trends which we believe represent a tremendous growth opportunity for our company. In 2011, there were approximately six billion mobile subscribers throughout the world according to The International Telecommunications Union, representing almost 87% of the world’s population.Industry experts, including IDC and Strategy Analytics, estimate that worldwide shipments of smart phones were approximately 490 million units, up over 60% from 2010, and representing over 31% of all handsets shipped. In August of 2011, Juniper Research estimated that less than 1 in 20 smart phones and tablets have third-party security software installed in them. This is expected to change according to Canalys, which estimates the U.S. market for mobile security will grow to over $3 billion annually by 2015. We have generated minimal revenue since our inception on September 12, 2002, and have incurred net losses of approximately $117 million from cash and non-cash activity since inception through December 31, 2011. Revenues generated from our business have not been sufficient to fund our current operations and we have relied on funds raised from the sale of our securities to provide sufficient cash to operate our business. Corporate Relocation We completed the move of our corporate headquarters, including a major portion of our software development team, to Minden, Nevada in the third quarter of 2011.We believe the move will enable us to draw from a more experienced labor pool for software design, as well as provide us with a significantly more favorable corporate tax environment.We currently anticipate that we will be subject to minimal corporate taxes for the remainder of 2011 and throughout 2012. 18 Business Development and Marketing Strategy: We market our software products through distributor’s retailers as well as insurance and warrantee providers.We are continuing to expand our current distribution base with scheduled launches throughout the remainder of the year. We will focus our distribution efforts in four vertical channels: · Insurance and warranties: Assurant, Service Net and Lifestyle Group; · Retail:Car Phone Warehouse, Best Buy Europe and Simplexity; · Original Equipment Manufacturers: Sony; and · Carriers Examples of our marketing partners within the four vertical distribution channels include Wirefly/Simplexity, Assurant/Federal Home Warranty, Life Styles Group (a UK warranty provider), Best Buy Europe, and Sony. We will continue to aggressively add additional partnerships. We expect our current partners will commence scheduled launches of our services during 2012. We are in various stages of negotiations with potential partners in the U.S., Brazil, India, the Middle East, South America, andthe South Pacific. We are hopeful that these negotiations will result in additional partnerships in the coming quarters. While, we believe the launch of our base offerings will be commercially successful, it is still too early, to determine the extent of its market penetration. We continue to invest in our software development, particularly focusing on the smart phone market. We have added additional features, such as: Last Known LocationPRO:View the approximate location of your registered phone(s) on an integrated map using the phone’s built-in GPS. Lock/Unlock PhonePRO:Remotely lock your phone to prevent unauthorized use and protect your personal information. Display MessagePRO:Send a message to your phone that locks your phone and displays a message requesting that the Good Samaritan holding your phone contact you to return it. Set Phone AlarmPRO:Locks your phone and sends a loud, audible alert directly to your phone to immediately pinpoint its location. Erase PhonePRO:Remotely lock your phone and erase your contacts, photos, etc. from your phone.Since Wirefly Mobile Backup also backs up your contacts, photos, and more, you can easily transfer your stored data to your replacement device in minutes. In the third quarter of 2011 we completed the first phase of development of a new suite of parental controls to enable parents to monitor and manage numerous aspects of their children's use of smart mobile devices. The parental controls are activated through a simple set-up wizard that helps users establish boundaries for monitoring up to 5 children’s locations and times of daily activities like school, sports, and time with friends. Once specific rules are put into place by the subscriber, if the child's phone is not in the location it should be, the intelligent software automatically notifies the subscriber through email or text. Through the secure website and mobile devices a parent can view the exact movements of a monitored child to see where they have been. Additional functionalities are being developed which we anticipate will be released in the coming quarters We believe our offerings will adapt to the customer’s day-to-day needs, as our cloud system provides smart phones with the ability to link to our cloud and connect to multiple devices, which include PC’s and tablets. In addition, we are working on providing our partners with real time data analytics which will provide them with behavioral pattern matching and market research. We began an initial small-scale launch with the UK-based Carphone Warehouse inApril of 2011 and in the Netherlands in May 2011.We have now converted our product to support the local language in the Netherlands and Spain, as we anticipate a progressive ramp in their distribution efforts throughout the remainder of 2012. 19 In September 2010 we reached a distribution agreement with Simplexity, LLC., (“Simplexity”), the parent company of Wirefly.com.Simplexity, a privately held company, is the Internet's leading authorized seller of cell phones and wireless services. Wirefly is Simplexity's shopping and comparison site for consumers, bringing online shoppers an unprecedented selection of cell phones and service plans from every major U.S. carrier with the convenience of automated application processing and cell phone activation. For the last six years Wirefly has been the internet's #1 authorized dealer for AT&T, Verizon Wireless, Sprint, and T-Mobile.Simplexity also operates and maintains similar online websites for a number of major retailers in North America. We believe Simplexity is uniquely positioned in the U.S. market to reach potential mobile customers across a wide variety of carriers through online mobile sales sites they own or managewithin North America.We anticipate the sales launch of our services through Simplexity’s distribution network to progressively grow in 2011 and beyond. The service will be offered as an add-on or inclusive in the service packages such as “data protection,” currently marketed by Simplexity to its channel partners and customers. We opened a new distribution channel for our mobile platform through mobile insurance and warrantee providers.In North America we reached an agreement with Assurant (Federal Warranty Service Corporation). Assurant, which develops, underwrites, and markets specialty insurance, extended service contracts, and other risk management solutions with leading financial institutions, retailers, and other entities, has bundled us into their services. The first of their launches is with Sprint, a US-based cellular company.Our backup solution will be bundled into all warranties associated with tablet sales.We will be expanding our offerings and are currently doing translations for up to 8 additional languages to support additional launches throughout 2012. We also have a distribution partnership with Lifestyle Services Group (LSG), provider of leading lifestyle solutions and insurance products. LSG specializes in supporting its client products brands, attracting customers, improving the customer journey, and reducing customer attrition rates. LSG’s portfolio includes Mobile Phone Insurance, Card Protection and Tech Protect®, and The HubbTM, which allows clients to seamlessly integrate a complete suite of products and services all accessed via one number.Their customer base includes Virgin Mobile, Orange, “3”,Phone, Phones 4 U, Barclay’s and Lloyds bank to name a few in the U.K. LSG has also amended ourDecember 13, 2010master services agreement in the third quarter of 2011 to include our parental controls functionality. Under the terms of the amended agreement, Spare Backup will supply the parental controls to LSG for distribution to LSG's affinity distribution channels, which includes most of the major retail banks and mobile networks and targets approximately 10 million customers. Both companies have agreed that Lifestyle Services Group will have exclusive distribution rights to the parental controls functionality in territories where it has a physical presence, provided it reaches certain minimum volumes over specified periods, including a minimum of one million registered users in the first six months of launch. We expect to be able to work with each LSG partner.The software will be marketed as a way to not only protect data from loss, but to also increase the likelihood of retrieving a lost or stolen phone through the suite of security features.As mobile devices are becoming more prevalent and more powerful, we believe this channel should become a significant source of revenue to our company in the coming quarters.We anticipate that these companies will begin marketing programs beginning in 2012. Through our relationship with LSG’s client companies, Spare Backup will broaden its distribution efforts with current and new partners and initiate new launches into Ireland, Spain, Poland, Turkey, the Middle East, India, Brazil and South America.In 2012 we anticipate expanding our marketing partnerships across our four vertical marketing channels and across additional geographic areas in order to reach the widest potential subscriber base. Software Development Our decision to expand the scope of our cloud-based platform into mobile backup and security required us to make substantial changes to our software to enhance the scalability and functionality of our services across a wide array of devices and platforms.This expansion delayed our ability to launch a number of important programs in 2011. Our development team continued to test and improve the mobile platform throughout the second half of 2011 and now feel that these changes enable us to complete launches with our marketing partners into 2012. In the third quarter we began the full migration to an HTML-based platform for our distribution partners. We have begun launching with our marketing partners and anticipate a progressive roll out system-wide by the end of 2012.The sites will enable a full touchscreen interface to support all tablet and mobile device applications including Android, Blackberry, Windows and Apple. HTML will also enable quicker launch schedules for new customers, greater scalability, simplification of server technology, and faster maintenance. 20 We also began the upgrade of our hardware in the third quarter of 2011 to a scalable storage platform capable of supporting millions of users for our software products. Through a unique cloud-like structure, this new platform can be infinitely scaled as usage increases by the combined use of additional network storage and virtual machine arrays (VMWARE). Upon completion all user backup data will be stored on state of the art NetAPP SAN storage.User account information and transactional information will be stored in a secure SQL-Server redundant distributed database utilizing special high-speed RAID drives.In addition,our IIS web servers each can support thousands of simultaneous users. Combining this with our new, scalable virtual machine array allows the system to be used by millions of users. We believe that through our software and hardware improvements we are now better positioned to begin the launches of Assurant, Simplexity, LSG and other potential partners in 2012. The above partnerships represent multiple opportunities, as each of the companies has different distributors and strategic alliances marketing their products.We will continue to enhance our platform nonetheless. We believe the backbone for our service platform has been substantially developed. We have added new features to our existing services that will continue rolling out throughout 2012 that will accelerate revenue from our distribution. Results of Operations SPARE BACKUP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS For the Year Ended Increase/ Increase/ December 31, (Decrease) (Decrease) in $ 2011 in % 2011 vs 2010 vs 2010 Net Revenues $ $ $ ) -58.4 % Operating expenses: Research and development ) -53.5 % Selling, general and administrative ) -20.0 % Total operating expenses ) -27.2 % Operating loss ) ) -24.2 % Other income (expense): Change in fair value of derivative liabilities % Gain from debt settlement ) -61.2 % Realized gain on foreign currency ) - ) NM Interest expense ) ) -62.7 % Total other income (expense) ) -246.6 % Net loss ) ) -47.4 % NM: Not Meaningful Revenues Our net revenues primarily consist of subscription fees charged for online back-up services. Our net revenues decreased during fiscal 2011, when compared to fiscal 2010, due to a decrease in the base over which deferred revenue is amortized during 2011, offset by an increase in revenues from our new distributors who launched our products during the latter part of 2010. The amortization of deferred revenue, which amounted to approximately $621,000 during fiscal 2010, resulted from our previous partnership with DSG International, which terminated in 2009. We expect that our revenues during 2012 will increase sequentially from 2011. During 2011, Spare Backup spent a considerable amount of money and effort converting to its new HTML based software platform. This conversion was necessary to accommodate the breadth of operating systems currently available in the mobile phone market place, and to facilitate new software design applications. This conversion, however, caused delays in launching some of Spare Backup’s marketing partnerships during 2011. Research and Development Research and development expenses consist primarily of compensation expenses paid to our software engineers, employees and consultants in conjunction with the development or enhancement of our products. Our research and development expenses fiscal 2011 include costs associated with continued development of user interfaces and enhancements of existing products. The decrease in our research and development expenses during fiscal 2011, when compared to the prior year periods, is primarily attributable to the completion of our Spare back-Up offering as a cloud solution during the first half of 2010, while our research and development expenses during fiscal 2011 consisted mostly of enhancements to our existing solutions. 21 Selling, General and Administrative Expenses Selling, general, and administrative expenses primarily consist of consultant fees related to the marketing and enhancement of our products, advertising, as well as other general and administrative expenses, such as payroll expenses, necessary to support our existing and anticipated growth in our revenues and legal and professional fees. The decrease in selling, general and administrative expenses in 2011, as compared to 2010 of $1,720,531 or 20% is primarily due to the following: ● a decrease in non-recurring fair value of options, warrants, and our shares of common stock issued to employees and consultants, including the fair value of modification of terms of such options and warrants.Otherwise, selling, general, and administrative expenses during fiscal 2011 are at comparable levels to the prior year period. Change in Fair Value of Derivative Liabilities Change in fair value of derivative liabilities results from the changes in the fair value of the derivative liability due to the application of ASC 815, resulting in either income or expense, depending on the difference in fair value of the derivative liabilities between their measurement dates.The decrease or increase in fair value of derivative liabilities recognized during fiscal 2011 and 2010 is primarily due to a decrease or increase of our common stock quoted price between measurement dates and during such periods, respectively.Our common stock quoted price is one of the primary assumptions used in the computation of our derivative liabilities. Gain from Debt Settlement During fiscal 2011 and 2010, we settled numerous court cases and disputes with vendors, which resulted in gains from debt settlements amounting to approximately $172,000 and $442,000, respectively. Interest Expense Interest expense consists primarily of interest recognized in connection with the excess of the fair value of the shares issued to satisfy such obligations, over their carrying value, the amortization of debt discount and interest on our convertible promissory notes. The decrease in interest expense during fiscal 2011 is primarily due lower amortization of debt discount than in fiscal 2010. We recognized the amortization of debt discount over the terms of their respective promissory notes, which matured during the latter part of the fiscal 2010 and the first half of 2011. Liquidity and Capital Resources At December 31, 2011, our cash overdraft amounted to $70,750 and our working deficit amounted to approximately $10,909,000 as compared with the cash overdraft of $127,321 and a working deficit of approximately $9,513,000 at December 31, 2010. During the year ended December 31, 2011, we used cash in our operating activities amounting to approximately $3,812,000. Our cash used in operating activities was comprised of our net loss of approximately $5,851,000 adjusted for the following: ● Change in fair value of our derivative liabilities of approximately $2,297,000; ● Fair value of stock-based payments issued to employees and consultants of approximately $851,000; ● Fair value of shares of common stock issued in connection with services rendered of approximately $1,018,000; ● Fair value of equity transactions related to financing of approximately $343,000; Additionally, the following variations in operating assets and liabilities impacted our cash used in operating activities: ● Increase in accounts payable, accrued expenses and accrued payroll taxes of approximately $1.6 million, resulting from delays in payments to satisfy our obligations due to our liquidity issues. During the year ended December 31, 2011, we generated cash from financing activities of approximately $4 million, which consisted of the proceeds from notes payable and convertible promissory notes of $1.3 million, and the net proceeds from the issuance of common stock for cash of $2.2 million offset principal repayments of certain notes payable aggregating $173,000 and the funding of our overdraft of approximately $57,000. Additionally, we generated proceeds from exercise of options and warrants aggregating approximately $496,000. During the year ended December 31, 2010, we used cash in our operating activities amounting to approximately $4,588,000. Our cash used in operating activities was comprised of our net loss of approximately $10,636,000 adjusted for the following: ● Change in fair value of derivative liabilities of approximately $446,000; ● Fair value of options and warrants granted to employees of approximately $1,025,000; ● Depreciation or property and equipment, amortization of prepaid expenses, amortization of debt discount and amortization of deferred financing costs of approximately $1,904,000; ● Gain from debt settlement of approximately $442,000; ● Fair value of convertible promissory notes modifications of approximately $175,000; 22 ● Fair value of common stock issued in connection with convertible promissory notes modifications and conversions of approximately $79,000; ● Fair value of common stock issued in connection with note payable issuance of approximately $177,000; ● Fair value of option and warrant modifications of approximately $726,000; ● Fair value of warrants issued to convertible promissory note holders and note holders of approximately $25,000; ● Fair value of common stock issued in connection with debt settlement of $20,000; ● Fair value of shares, warrants or options issued for services of approximately $1,831,000; and ● Fair value of shares issued for interest payment of approximately $30,000. Additionally, the following variations in operating assets and liabilities impacted our cash used in operating activities: ●
